Case 0:18-cv-62713-RKA Document 57 Entered on FLSD Docket 03/09/2020 Page 1 of 7




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 0:18-62713-CV-ALTMAN/HUNT

  RYAN WALKER,

         Plaintiff,

  v.

  UNITED PARCEL SERVICE, INC.,
  an Ohio corporation,

         Defendant.
                                                /

         JOINT STATEMENT OF AGREED FACTS REGARDING THE PARTIES’
                RESPECTIVE MOTIONS FOR SUMMARY JUDGMENT

         Defendant United Parcel Service, Inc. (Ohio) (“UPS”) and Plaintiff Ryan Walker

  (“Walker”) submit the following Joint Statement of Agreed Facts germane to UPS’s Motion for

  Summary Judgment [DE 52] and Ryan Walker’s Motion for Summary Judgment [DE 54].

         1.      United Parcel Service, Inc. (“UPS”) is the world's largest package delivery

  company, employing more than 400,000 employees in the United States and transporting more

  than five billion packages annually to more than 220 countries and territories.

         2.      In the United States, UPS’s package operations are divided into two regions, and

  each region is divided into districts. A district may be divided into one or more divisions, each of

  which includes a number of “package centers” responsible for package delivery in an assigned

  geographic area and “hubs” responsible for routing packages to and from package centers and

  other hubs.

         3.      Each package center is managed by a business manager who oversees one or more

  supervisors. The business managers report to a division manager, who, in turn, reports to the




                                                    1
Case 0:18-cv-62713-RKA Document 57 Entered on FLSD Docket 03/09/2020 Page 2 of 7




  district operations manager. These individuals are “operations employees” – i.e., they participate

  in UPS’s day-to-day shipping work.

         4.      These operations employees are supported by various Human Resources personnel.

  UPS’s Human Resources function is divided between two groups: 1) local personnel who primarily

  deal with day-to-day issues unique to the employees in a particular geographic location, and 2) a

  centralized, non-local department called the Human Resources Service Center (“HRSC”) that

  administers certain UPS benefits and programs applicable to all employees. The HRSC is based in

  Overland Park, Kansas.

         5.      Like the operations employees, local HR personnel are organized into a hierarchy

  based on geography. Individual centers and hubs are staffed by full-time and part-time HR

  supervisors, who report to Area HR Managers (“AHRM”). The AHRMs report to an HR

  operations manager, who reports to the district HR Director.

         6.      Walker began working for UPS in the 1996 peak season.

         7.      On November 10, 2016, UPS demoted Walker from his position as a Business

  Manager at its Fort Lauderdale center to a new position at its Hialeah center. Walker was instructed

  to report to Hialeah on November 14, 2016, but he did not do so.

         8.      Walker reported to Division Manager Mike Alberni prior to his demotion.

         9.      At this time, the South Florida geographic region was supported by HR Director

  Rick Corral, HR Operations Manager Raul Simons, and AHRM Olivera Luna-Aloisio. In mid-

  January 2017, Harry Wilson replaced Corral as HR Director.

         10.     UPS is an employer governed by the FMLA.

         11.     In 2016, UPS utilized a bifurcated system for processing and administering

  employee benefits requests.




                                                   2
Case 0:18-cv-62713-RKA Document 57 Entered on FLSD Docket 03/09/2020 Page 3 of 7




         12.    Specifically, UPS contracted with Aetna Life Insurance Company (“Aetna”), a

  third party, to administer its short- and long-term benefits programs. The HRSC, however,

  processed and administered its employees’ requests for FMLA and personal leave.

         13.    Shortly after the November 10, 2016 demotion, Walker initiated a claim with Aetna

  on the grounds that he was suffering from a health issue. Aetna opened the claim file as a Short-

  Term Disability (“STD”) claim under its then-prevailing procedures, since Aetna had no role in

  administering leaves of absence for UPS at that time.

         14.    Pursuant to its then-prevailing practice, Aetna informed the HRSC, which opened

  a concurrent application for FMLA leave on Walker’s behalf.

         15.    In its initial correspondence to Walker, Aetna included a “Frequently Asked

  Questions” brochure specifically stating that “FMLA is separate from disability and not

  administered by Aetna” and directing Walker to “[p]lease call the Human Resource Service Center

  (HRSC) for any questions regarding FMLA.”

         16.    The HRSC also sent Walker its own initial correspondence on November 16, 2016,

  explaining that it would conditionally treat his absences from work as FMLA-qualifying pending

  the outcome of his STD claim:

         Based on the nature of your absence, which appears to satisfy the definition of a
         “serious health condition,” UPS will treat your absence beginning on November 10,
         2016 as covered under the FMLA, and will designate and count this time against your
         FMLA leave entitlement. . . . Because you must submit medical documentation in
         connection with your disability application to Aetna, UPS will not require you to
         submit independent medical certification for purposes of securing FMLA leave at this
         time. If your disability benefits are subsequently denied or terminated by Aetna,
         the HRSC will send you a letter advising you of your options.

         17.    The HRSC also enclosed an FMLA brochure defining “serious health condition”

  and reminding Walker of his obligation to submit (if requested) medical information

  demonstrating his entitlement to FMLA leave.



                                                  3
Case 0:18-cv-62713-RKA Document 57 Entered on FLSD Docket 03/09/2020 Page 4 of 7




          18.      Both Aetna and the HRSC also informed Business Manager Acosta and Division

  Manager Rodicio that Walker had applied for disability benefits and medical leave beginning

  November 10, but, following their standard practice, did not provide any specific information

  about the nature of Walker’s alleged medical condition.

          19.      The HRSC initially approved Walker’s FMLA leave until November 28, 2016

  based on Aetna’s representations that it would make an STD claim decision on or before November

  29, 2016.

          20.      Meanwhile, Aetna began processing Walker’s STD claim by requesting medical

  information from Dr. Aldo Alamo.

          21.      But, despite calling Dr. Alamo’s office and faxing him two separate medical

  information forms, Aetna received no medical information relating to Walker’s claims by the

  decision date.

          22.      Consequently, on November 29, 2016, Aetna suspended Walker’s STD claim for

  lack of supporting medical documentation and gave him until December 19, 2016 to substantiate

  his need for disability benefits.

          23.      Aetna also sent an e-mail reflecting the suspended status to Walker’s managers and

  to the HRSC.

          24.      Since Aetna reported that Walker’s claim was still pending, the HRSC extended

  Walker’s FMLA leave until December 19, 2016 as well.

          25.      On December 1, 2016 Walker submitted to Aetna a one-page “Work/School Status”

  note from Holy Cross Orthopedic Institute, bearing a date of November 21, 2016 and a return-to-

  work date of December 6, 2016, but including no information about the nature of Walker’s

  underlying medical condition.

          26.      Aetna denied Walker’s 2016 STD claim on or about December 20, 2016.


                                                   4
Case 0:18-cv-62713-RKA Document 57 Entered on FLSD Docket 03/09/2020 Page 5 of 7




          27.      On December 30, 2016, the HRSC placed Walker on a personal leave of absence

  until January 23, 2017 and informed his managers of the extended timeframe.

          28.      UPS coded Walker’s absences from November 10, 2016 to December 30, 2016 as

  FMLA protected.

          29.      Effective January 1, 2017, UPS transferred administrative responsibility for FMLA

  claims from the HRSC to Aetna, and no UPS employee had any further involvement in processing

  FMLA leave requests as of that date.

          30.      AHRM Luna-Aloisio sent Walker a letter on January 27, 2017 reiterating his need

  to “provide the required medical certification to HRSC to support your absence from work in a

  timely manner” and warning him, yet again, that “[f]ailure to do so may result in disciplinary action

  up to and including termination of employment.”

          31.      Walker initiated a new FMLA and STD claim with Aetna on February 6, 2017.1

          32.      The same claims handler was responsible for both Walker’s FMLA claim and STD

  claim in 2017.

          33.      On February 7, 2017, Aetna sent Walker correspondence explaining the claim

  process, which included a copy of a Health Care Provider Certification form for his physicians to

  complete in connection with this FMLA claim.

          34.      The Health Care Provider Certification form was originally due on February 23,

  2017, but Aetna granted Walker an extension of seven additional days to submit it.

          35.      On April 3, 2017, AHRM Luna-Aloisio sent Walker a letter giving him a deadline

  of 5:00 p.m. on April 5, 2017 to submit medical paperwork supporting his absence and warning




  1
    Aetna assigned a different claim number for each benefit Walker sought. The FMLA claim number was 15091524
  and the STD claim number was 15091526. Occasionally, Aetna would address both claims in the same letter; other
  times, it would send correspondence pertaining to each claim separately.


                                                        5
Case 0:18-cv-62713-RKA Document 57 Entered on FLSD Docket 03/09/2020 Page 6 of 7




  him that UPS would “consider [him] to have resigned [his] employment with UPS” if he did not

  do so.

           36.   Walker received AHRM Luna-Aloiso’s April 3, 2017 letter by mail on April 5,

  2017.

           37.   On April 5, 2017, Walker’s counsel sent a letter via facsimile at 3:09 p.m. to AHRM

  Luna-Aloisio, threatening litigation over “a number of employment issues” allegedly involving

  Walker and stating in part that “Mr. Walker is and intends to remain a UPS career employee, and

  will take any actions which are appropriate and legally necessary to remain so.”

           38.   UPS claims that it terminated Walker’s employment for absenteeism effective April

  6, 2017.

   BROWN ROBERT, LLP                                  SCHMOYER REINHARD LLP
   Attorneys for Plaintiff                            Attorneys for Defendant
   150 N. Federal Highway, Second Floor               17806 IH 10 West, Suite 400
   Fort Lauderdale, Florida 33301                     San Antonia, TX 78257
   Tel: (954) 832-9400                                Tel: (210) 447-8033
   Fax: (954) 832-9430                                Fax: (210) 447-8036


   _/s/ Connis O. Brown, III__________                _/s/ Shannon B. Schmoyer_____
   Connis O. Brown, III                               Shannon B. Schmoyer
   mailto:cbrown@brownrobert.com                      (admitted pro hac vice)
   Florida Bar No. 641960                             sschmoyer@sr-llp.com
   Seth P. Robert
   srobert@brownrobert.com                            And
   Florida Bar No. 145696
                                                      Brian L. Lerner
                                                      blerner@kvllaw.com
                                                      Kim Vaughan Lerner LLP
                                                      One Financial Plaza
                                                      100 SE Third Avenue, Suite 2001
                                                      Fort Lauderdale, Florida 33394
                                                      Telephone:    (954) 527-1115
                                                      Facsimile:    (954) 527-1116




                                                  6
Case 0:18-cv-62713-RKA Document 57 Entered on FLSD Docket 03/09/2020 Page 7 of 7




                                       CERTIFICATE OF SERVICE

         I hereby certify that on March 9, 2020, I electronically filed the foregoing document with

  the Clerk of the Court using CM/ECF. I also certify that a true and correct copy of the foregoing

  document was served via transmission of Notices of Electronic Filing generated by CM/ECF on

  all counsel of record.

                                                      /s/ Connis O. Brown, III
                                                      Connis O. Brown, III, Esq.
                                                      cbrown@brownrobert.com
                                                      Florida Bar No. 641960
                                                      Seth P. Robert, Esq.
                                                      srobert@brownrobert.com
                                                      Florida Bar No. 145696
                                                      BROWN ROBERT, LLP
                                                      150 N. Federal Hwy., Suite 200
                                                      Fort Lauderdale, Florida 33301
                                                      Telephone: (954) 832-9400
                                                      Facsimile: (954) 832-9430

                                                      Attorneys for Plaintiff Ryan Walker




                                                 7
